PER CURIAM.
Appellant seeks reversal of a judgment of guilt and sentence entered pursuant to his plea of guilty to the charge of attempted breaking and entering with intent to commit a misdemeanor. The sentence imposed is two years, less time served awaiting trial.
Two errors are assigned; viz, sentence is excessive and the guilty plea is invalid as being the result of promises extended to him. We find both of these assignments to be totally without merit. The sentence is less than the maximum provided by law. The remaining assignment which contends that the guilty plea is invalid is equally unavailing. See this court’s opinion in Ward v. State, 236 So.2d 187, filed June 11, 1970. A review of the transcript of the proceedings at the time the guilty plea was tendered makes it abundantly clear that appellant’s plea was knowingly, advisedly and freely made.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ„ concur.